NO. 12-10-00096-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
                                                 '
IN RE: JIMMY RAY ADAMS,
RELATOR                                          '    ORIGINAL PROCEEDING

                                                 '
                            MEMORANDUM OPINION
       In this original proceeding, Jimmy Ray Adams seeks a writ of mandamus
requiring Barbara Duncan, District Clerk of Gregg County, Texas, to provide him a copy
of the written plea admonishments in trial court cause number 19549-B in accordance
with the trial court’s order dated March 6, 2007.
       This court has the authority to issue writs of mandamus against a judge of a
district or county court in its appellate district and all writs necessary to enforce this
court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for
this court to issue mandamus against a district clerk, it must be established that issuance
of the writ of mandamus is necessary to enforce its jurisdiction. See id.; In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding). Here, Adams
seeks the requested document in connection with his postconviction writ of habeas
corpus. This court has no jurisdiction in criminal law matters pertaining to habeas corpus
proceedings seeking relief from final felony judgments. That jurisdiction lies exclusively
with the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3
(Vernon Supp. 2009). Consequently, Adams has not demonstrated that the exercise of
this court’s mandamus authority against the Gregg County District Clerk is necessary to
enforce its jurisdiction. Accordingly, his petition for writ of mandamus is dismissed.
                                                                BRIAN HOYLE__
                                                                    Justice

Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                   (DO NOT PUBLISH)